Appeal from an order of the Supreme Court, Niagara County (Erin M. Peradotto, J.), entered April 19, 2006 in a personal injury action. The order converted plaintiffs’ motion for leave to renew to a motion for leave to reargue and, upon re-argument, denied the motion.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.